FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30301

               Plaintiff - Appellee,             D.C. No. 2:08-cr-02085-WFN

  v.
                                                 MEMORANDUM *
UBER ALEJANDRES-SANTA CRUZ,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Uber Alejandres-Santa Cruz appeals from the district court’s judgment and

challenges the 50-month term of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alejandres-Santa Cruz contends that the district court procedurally erred by

failing to consider and explain why a new term of supervised release was

warranted in light of U.S.S.G. § 5D1.1(c) (2011), which directs that a district court

ordinarily should not impose a term of supervised release if the defendant is

deportable. The record reflects that the district court adequately considered section

5D1.1(c) and explained why it declined to follow it. See Kimbrough v. United

States, 552 U.S. 85, 108-10 (2007) (district court has discretion to vary from the

Guidelines on policy grounds).

      Alejandres-Santa Cruz also challenges the imposition of a new term of

supervised release as substantively unreasonable. The district court did not abuse

its discretion in imposing the sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the totality of the

circumstances. See id.; see also U.S.S.G. § 5D1.1(c) cmt. n.5 (a deportable alien

may be subject to term of supervised release if the district court determines that

under the facts and circumstances of the particular case an added measure of

deterrence and protection is needed).

      AFFIRMED.




                                           2                                       12-30301